Title: To Benjamin Franklin from Jonathan Williams, Sr., 31 January 1783
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Hond sr
Nantes, Janry. 31, 1783
The bearer is the Honble. President Wheelock (in Company with his Brother) he is on a Benevolint Design & has the Best Recommendations, he wishes to Lay the Plan & his Credentials before you, for your Opinion or Advice.
I take the Liberty to Recommend the above Gentm. to your Civilities as strangers in your City, which will ad to the many Obligations all Ready Conferd On Your Dutyfull Nephew & Most Hbe Servant
Jona. Williams
 
Notation: Williams Jona. Nantes Jany. 31. 1783.
